          Case 1:16-cv-08072-PKC Document 177 Filed 05/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
MONIQUE MURRAY, et al.,

                                 Plaintiffs,                              16-cv-8072 (PKC)

                -against-                                                 ORDER


CITY OF NEW YORK,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                At the time of issuance of its Order of April 29, 2020 (Doc 176), the Court had

not examined plaintiffs’ two versions of the verdict sheet—one if the Stipulation is approved the

other if it is not. The Court appreciates the parties’ efforts to streamline the case. As expected,

plaintiffs’ verdict sheets have assisted the Court in understanding the proposal.

                Plaintiffs’ second version of the verdict sheet, the one proposed if the

revised Stipulation and Order is entered, is problematic. It takes the judge and jury on a

path to something other individual adjudication of a “case or controversy.”

                The Supreme Court has noted: “The class action is ‘an exception to the

usual rule that litigation is conducted by and on behalf of the individual named parties

only’.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (quoting Califano v.

Yamasaki, 442 U.S. 682, 700–701, (1979).) This is not a class action and, therefore, falls

under the “usual rule.” But even in the context of a class action in which some latitude is

afforded, the Supreme Court has condemned “Trial by Formula:”


                The Court of Appeals believed that it was possible to replace such
                proceedings with Trial by Formula. A sample set of the class members
          Case 1:16-cv-08072-PKC Document 177 Filed 05/06/20 Page 2 of 3



                 would be selected, as to whom liability for sex discrimination and the
                 backpay owing as a result would be determined in depositions supervised
                 by a master. The percentage of claims determined to be valid would then be
                 applied to the entire remaining class, and the number of (presumptively)
                 valid claims thus derived would be multiplied by the average backpay
                 award in the sample set to arrive at the entire class recovery—without
                 further individualized proceedings. We disapprove that novel project.

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 367.

                 There are many differences between the parties’ proposal and the format

condemned in Wal-Mart. Most notably, the parties’ proposal is on consent. But it still has an

Article III Court presiding over a trial that is an abstraction—Trial by Job Title.

                  A comparison of the two verdict sheets demonstrates the point. The second

version strips out the 13 individual Trial Plaintiffs and replaces them with job titles, e.g.

“Community Assistant,” “Associate Fraud Investigator.” The jury would be asked to decide

“[o]n average” how many post-shift minutes per week a person with a given job title worked but

was not paid. 1 This is not adjudication of the claims of the individual parties.

                 The concept of a “test” or “bellweather” trial is not new. The parties are free to

agree, if they choose, that the verdict on the claims of the Trial Plaintiffs will bind the Remaining

Plaintiffs on some or all issues. Alternatively, they could agree that the verdict will guide the

settlement of the claims of the Remaining Plaintiffs. See Manual for Complex Litigation §

20.132 at p.224 (FJC 4th ed. 2004). But having a jury trial in a non-class action context to

resolve the claims not of any named plaintiff—but instead persons working in a job title-- is both

a “novel project” and a non-starter.



1
 The “average” would not necessarily represent the amount of time worked by any of the Trial Plaintiffs but would
be the “average” for all persons working in a given job title. While perhaps a small point, there is no indication
whether the “average” would be for all persons in that job title or only the Trial Plaintiffs plus the so-called
Remaining Plaintiffs.


                                                       -2-
       Case 1:16-cv-08072-PKC Document 177 Filed 05/06/20 Page 3 of 3




            SO ORDERED.




Dated: New York, New York
       May 6, 2020




                                    -3-
